245 P.3d 560 (2010)
Christian TAMAYO, Appellant,
v.
The STATE of Nevada, Respondent.
No. 56391.
Supreme Court of Nevada.
December 10, 2010.

ORDER OF AFFIRMANCE
This is a proper person appeal from an order of the district court denying a petition for a writ of mandamus.[1] Eighth Judicial District Court, Clark County; David Wall, Judge.
In his petition filed on April 23, 2010, appellant challenged a prison disciplinary hearing, which resulted in a finding of guilty of MJ25 (threats) and MJ10 (gang activity). Appellant was sanctioned by being placed in disciplinary segregation. Appellant claimed that he was deprived of due process at the prison disciplinary hearing as well as during his institutional appeal.
A writ of mandamus will not lie in the instant case because appellant has an adequate remedy in the ordinary course of law. NRS 34.170. Appellant's challenge to his placement in disciplinary segregation may be raised in a civil rights petition. Therefore, we affirm the order of the district court. Accordingly, we
ORDER the judgment of the district court AFFIRMED.
NOTES
[1]  This appeal has been submitted for decision without oral argument, NRAP 34(f)(3), and we conclude that the record is sufficient for our review and briefing is unwarranted. See Luckett v. Warden, 91 Nev. 681, 682, 541 P.2d 910, 911 (1975).